DETAILED ACTION
This Office Action is in response to the Applicant's communication filed on 06/06/2022. In virtue of this communication, claims 1 – 7 have been amended. Claims  1 – 7 are currently pending in the instant application.
Response to Argument
2.	In view of applicant’s amendment and arguments regarding objection to the specification, it is hereby withdrawn. In view of applicant’s amendment and arguments regarding objections to the claims, these objections are hereby withdrawn; however, another objection is raised in order to make the claim allows.
3.	Applicant's arguments with respect to claims 1 – 2, 4 – 5, and 7 have been considered but are moot in view of the new ground(s) of rejection. Applicant's arguments with respect to claims 3 and 6 have been considered for allowance.
Claim Objections
4.	Claim 7 is objected to because of the following informalities:  “the mobile terminal” in line 14 is not defined.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


6.	Claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Kazunori (JP 2016195356 A) in view of Tooher et al. (hereinafter “Tooher”) (Pub # US 2021/0153245 A1).
Regarding claim 1, Kazunori discloses a mobile terminal testing device (1) (see Fig. 1), which is capable of testing a mobile terminal (3) by simulating a base station for mobile communication (see last paragraph in page 5 for the mobile terminal test apparatus 1 having a plurality of pseudo base stations 11a to 11c that simulate a base station by transmitting and receiving signals to and from the mobile terminal 3, and the external terminal 2, wherein the mobile terminal 3 is tested based on the command transmitted from), comprising: 
a pseudo base station unit (11a/b/c in Fig. 1) that simulates the base station (see Fig. 1, last paragraph in page 5), 
wherein the pseudo base station unit includes 
a control unit (12 in Fig. 1) that receives a control signal of a second communication standard, which is not supported by the control unit, from a cooperating external mobile terminal testing (PC2 in Fig.1) (see Fig. 1, abstract, page 5 first paragraph for receives a command transmitted from the PC 2, the control unit 12 that controls the pseudo base stations 11a to 11c according to the command received according to the first type or second type command, see abstract for a control section 12 controls at least one pseudo base station according to a first type command, controls at least one pseudo base station according to a second type command, out of the plurality of pseudo base stations 11a-11c, according to the control content of the second type command, on condition that the second type command was received by the command receiving section 10 and controls other pseudo base stations so that the control content conflicts with the second type command, and see page 5 last 3 paragraphs for the mobile terminal 3 that complies with the standard for communication), and transmits the control signal to the mobile terminal according to a first communication standard (see Fig. 1, pages 1 – 2 for the mobile terminal 3 is configured based on a standard for performing communication using a plurality of carriers such as DC-HSPDA and LTE-A) which is supported by the control unit, using the pseudo base station unit (see abstract, page 7 for a command conversion step of converting at least one third type command into any one of the first type command and the second type command according to a control content of the command, and see page 5 for the mobile terminal 3 is tested based on the command transmitted from external terminal 2 and pseudo base stations 11a-11c).
Kazunori teaches that the mobile terminal test apparatus 1 is an apparatus that tests the mobile terminal 3 in conformity via cross-RAT signaling (i.e., DC-HSPDA and LTE-A).
Kazunori does not teach specifically that the mobile device supporting a Non-Standalone (NSA) mode.
In an analogous art, Tooher teaches the mobile device supporting a non-standalone configuration (see Tooher, [0060] for the base station is configured to communicate with the WTRU in a non-standalone configuration and the mobile terminal is in dual connection mode, see [0067] – [0069] for emulation device is configured to emulate devices which be used to test other devices and/or to simulate network and/or WTRU functions).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date the invention was made, to modify the invention of Kazunori, and have the mobile device supporting a Non-Standalone (NSA) mode, thereby provides beneficial in directly coupled to another device for purposes of testing and/or performing testing using more carriers of each of LTE and new radio RATs, as discussed by Tooher (see Tooher, [0068], [0075]). 
Regarding claim 4, Kazunori discloses a mobile terminal testing device (1) (see Fig. 1), which is capable of testing a mobile terminal (3) by simulating a base station for mobile communication (see last paragraph in page 5 for the mobile terminal test apparatus 1 having a plurality of pseudo base stations 11a to 11c that simulate a base station by transmitting and receiving signals to and from the mobile terminal 3, and the external terminal 2, wherein the mobile terminal 3 is tested based on the command transmitted from), comprising: 
a pseudo base station unit (11a/b/c in Fig. 1) that simulates the base station (see Fig. 1, last paragraph in page 5), 
wherein the pseudo base station unit includes 
a first mobile terminal testing device (see any 11a/b/c in Fig. 1, abstract) which includes a control unit (12 in Fig. 1) that receives a control signal of a second communication standard, which is not supported by the control unit, from an cooperating external mobile terminal testing device (PC2 in Fig.1) (see Fig. 1, abstract, page 5 first paragraph for receives a command transmitted from the PC 2, the control unit 12 that controls the pseudo base stations 11a to 11c according to the command received according to the first type or second type command, see abstract for a control section 12 controls at least one pseudo base station according to a first type command, controls at least one pseudo base station according to a second type command, out of the plurality of pseudo base stations 11a-11c, according to the control content of the second type command, on condition that the second type command was received by the command receiving section 10 and controls other pseudo base stations so that the control content conflicts with the second type command, and see page 5 last 3 paragraphs for the mobile terminal 3 that complies with the standard for communication), and transmits the control signal to the mobile terminal according to a first communication standard, which is supported by the control unit, using the pseudo base station unit (see abstract, page 7 for a command conversion step of converting at least one type command into any one of the first type command and the second type command according to a control content of the command, and see page 5 for the mobile terminal 3 is tested based on the command transmitted from external terminal and pseudo base stations), and 
a second mobile terminal testing device (see any 11a/b/c in Fig. 1 which different with the first mobile terminal testing device, abstract) which generates the control signal and transmits the control signal to the first mobile terminal testing device, and the first mobile terminal testing device and the second mobile terminal testing device are configured to be communicable (see Fig. 1, page 2 fourth paragraph, for the control unit 12 that controls the pseudo base stations 11a to 11c according to the command received, the coupler 13, the command conversion unit 14 that converts the received command received by the command receiving unit 10, see page 4 first paragraph for second type command controls at least one pseudo base station among the pseudo base stations 11a to 11c according to the control content, and controls the other pseudo base stations 11a to 11c so that the control content is contradictory).
Kazunori teaches that the mobile terminal test apparatus 1 is an apparatus that tests the mobile terminal 3 in conformity via cross-RAT signaling (i.e., DC-HSPDA and LTE-A).
Kazunori does not teach specifically that the mobile device supporting a Non-Standalone (NSA) mode.
In an analogous art, Tooher teaches the mobile device supporting a non-standalone configuration (see Tooher, [0060] for the base station is configured to communicate with the WTRU in a non-standalone configuration and the mobile terminal is in dual connection mode, see [0067] – [0069] for emulation device is configured to emulate devices which be used to test other devices and/or to simulate network and/or WTRU functions).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date the invention was made, to modify the invention of Kazunori, and have the mobile device supporting a Non-Standalone (NSA) mode, thereby provides beneficial in directly coupled to another device for purposes of testing and/or performing testing using more carriers of each of LTE and new radio RATs, as discussed by Tooher (see Tooher, [0068], [0075]). 

7.	Claims 2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Kazunori (JP 2016195356 A) in view of Tooher et al. (hereinafter “Tooher”) (Pub # US 2021/0153245 A1) as applied to claims 1 and 4 above, in view of Rowell et al. (hereinafter “Rowell”) (Pub # US 2019/0132064 A1).
Regarding claim 2, Kazunori in view of Tooher do not disclose specifically that wherein the mobile terminal testing device is capable of testing a plurality of the mobile terminals in parallel and each of the pseudo base station units is associated with each of other cooperating mobile terminal testing devices.
In an analogous art, Rowell teaches that the mobile terminal testing device is capable of testing a plurality of the mobile terminals in parallel and each of the pseudo base station units is associated with each of other cooperating mobile terminal testing devices (see Rowell, Fig. 1, [0002], [0011] for over-the-air measurement systems used to perform test measurements for characterizing certain properties of the device under test with regard to a certain telecommunication standard, see [0020] – [0022], [0055], [0059], [0073] for the several virtual machines are configured to provide different signals simulating different base stations, wherein the different base stations ensure that coordinated multi-point measurements can be performed, and separate systems and their influence on the devices under test can be measured simultaneously).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date the invention was made, to modify the invention of Kazunori in view of Tooher, and have each of the pseudo base station units is associated with each of other cooperating mobile terminal testing devices thereby enables to measure a wider range of the device under test with regard to the radio frequency telecommunication standard and/or the  related protocols such that the scalability of the measurement system is improved, as discussed by Rowell (see Rowell, [0011]). 
 Regarding claim 5, Kazunori in view of Tooher and Rowell disclose a plurality of the pseudo base station units, a plurality of the second mobile terminal testing devices, wherein each of the plurality of the pseudo base station units is associated with each of the plurality of the second mobile terminal testing devices (see Rowell, Fig. 1,  [0002], [0011] for over-the-air measurement systems used to perform test measurements for characterizing certain properties of the device under test with regard to a certain telecommunication standard, see [0020] – [0022], [0055], [0059], [0073] for the several virtual machines are configured to provide different signals simulating different base stations, wherein the different base stations ensure that coordinated multi-point measurements can be performed, and separate systems and their influence on the devices under test can be measured simultaneously).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date the invention was made, to modify the invention of Kazunori in view of Tooher, and have a plurality of the second mobile terminal testing devices, a plurality of the pseudo base station units, and wherein each of the plurality of the pseudo base station units is associated with each of the plurality of the second mobile terminal testing devices, thereby enables to measure a wider range of the devices under test with regard to the radio frequency telecommunication standard and/or the  related protocols such that the scalability of the measurement system is improved, as discussed by Rowell (see Rowell, [0011]). 
Allowable Subject Matter
8.	Claims 3 and 6 are allowed over the prior of record.
Claim 7 is allowed over the prior of record if overcome the objection above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONG-THUY THI TRAN whose telephone number is (571)270-3199. The examiner can normally be reached Monday-Friday: 9AM - 6PM (IFP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY ADDY can be reached on (571)272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MONG-THUY T TRAN/Primary Examiner, Art Unit 2645